Exhibit 10.40

 

REGISTRATION RIGHTS AGREEMENT

REGISTRATION RIGHTS AGREEMENT (this "Agreement"), dated as of June 20, 2001, by
and among SangStat Medical Corporation, a corporation organized under the laws
of the State of Delaware (the "Company"), and the undersigned (together with
their affiliates, the "Initial Investors"). 

WHEREAS:

In connection with the Securities Purchase Agreement of even date herewith by
and between the Company and the Initial Investors (the "Securities Purchase
Agreement"), the Company has agreed, upon the terms and subject to the
conditions contained therein, to issue and sell to the Initial Investors shares
of the Company's common stock, par value $.001 per share (the "Common Stock").

To induce the Initial Investors to execute and deliver the Securities Purchase
Agreement, the Company has agreed to provide certain registration rights under
the Securities Act of 1933, as amended, and the rules and regulations
thereunder, or any similar successor statute (collectively, the "Securities
Act"), and applicable state securities laws.

NOW, THEREFORE,

in consideration of the premises and the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and the Initial Investors hereby agree as
follows:



DEFINITIONS

.



As used in this Agreement, the following terms shall have the following
meanings:

"Investors" means the Initial Investors and any transferees or assignees who
agree to become bound by the provisions of this Agreement in accordance with
Section 9 hereof.

"register," "registered," and "registration" refer to a registration effected by
preparing and filing a Registration Statement or Statements in compliance with
the Securities Act and pursuant to Rule 415 under the Securities Act or any
successor rule providing for offering securities on a continuous basis ("Rule
415"), and the declaration or ordering of effectiveness of such Registration
Statement by the United States Securities and Exchange Commission (the "SEC").

"Registrable Securities" means the Common Stock purchased by the Initial
Investors or their assignees at the Closing (as defined in the Securities
Purchase Agreement) or any shares of capital stock issued or issuable, from time
to time (with any adjustments), as a distribution on or in exchange for or
otherwise with respect to any of the foregoing, whether as default payments or
otherwise.

"Registration Statement" means a registration statement of the Company under the
Securities Act.

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Securities Purchase Agreement.

REGISTRATION

.



Mandatory Registration

. The Company shall prepare promptly and file with the SEC as soon as
practicable, but in no event later than thirty (30) days from the date hereof
(the "Filing Date") (as such time may be extended for the number of days during
which any Investor fails to promptly respond to reasonable written requests from
the Company for information to be included in such filing (which responsive
information shall not be deemed to be prompt in the event that a reasonable
request for such information by the Company is made to the Investors and the
Investors do not provide the requested information within three (3) business
days of such request, a Registration Statement on Form S-3 (or, if Form S-3 is
not then available, on such form of Registration Statement as is then available
to effect a registration of all of the Registrable Securities, subject to the
consent, not to be unreasonably withheld, of the Initial Investors) covering the
resale of 1,363,635 Registrable Securities. The Registration Statement filed
hereunder, to the extent allowable under the Securities Act and the rules
promulgated thereunder (including Rule 416), shall state that such Registration
Statement also covers such indeterminate number of additional shares of Common
Stock as may become issuable to prevent dilution resulting from stock splits,
stock dividends or similar transactions. The Registrable Securities included in
the Registration Statement shall be allocated to the Investors as set forth in
Section 11(k) hereof. The Registration Statement (and each amendment or
supplement thereto, and each request for acceleration of effectiveness thereof)
shall be provided to (and subject to the approval of) the Initial Investors and
their counsel prior to its filing or other submission, not to be unreasonably
withheld or delayed.



Underwritten Offering

. If any offering pursuant to the Registration Statement pursuant to Section
2(a) hereof involves an underwritten offering, the Investors who hold a majority
in interest of the Registrable Securities subject to such underwritten offering,
with the consent of the Initial Investors if they are still holding Registrable
Securities, shall have the right to select one legal counsel to represent the
Investors and an investment banker or bankers and manager or managers to
administer the offering, which investment banker or bankers or manager or
managers shall be reasonably satisfactory to the Company. In the event that any
Investors elect not to participate in such underwritten offering, the
Registration Statement covering all of the Registrable Securities shall contain
appropriate plans of distribution reasonably satisfactory to the Investors
participating in such underwritten offering and the Investors electing not to
participate in such underwritten offering (including, without limitation, the
ability of nonparticipating Investors to sell from time to time and at any time
during the effectiveness of such Registration Statement). Notwithstanding the
foregoing, if the offering does not involve an underwritten offer, the Investors
shall not be entitled to require that the offering be underwritten.



Payments by the Company

. The Company shall use commercially reasonable efforts to cause the
Registration Statement required to be filed pursuant to Section 2(a) hereof to
become effective as soon as practicable, but in no event later than the one
hundred twentieth (120th) day following the date hereof. At the time of
effectiveness, the Company shall ensure such Registration Statement covers at
least 100% of the Registrable Securities. If (i) the Registration Statement
required to be filed by the Company pursuant to Section 2(a) hereof is not filed
with the SEC prior to the Filing Date (except to the extent caused by the
Investors or their counsel's failure to reasonably timely respond pursuant to
Section 2(a)) or (ii) such Registration Statement covering all of the
Registrable Securities is not declared effective by the SEC on or before the one
hundred twentieth (120
th
) day from the date hereof, as extended for delays in excess of three (3)
business days for any Investor's failure to provide information or approval of
filings in a timely manner in accordance with Section 2(a) (the "
Registration Deadline
"), then the Company will make payments to the Investors in such amounts and at
such times as shall be determined pursuant to this Section 2(c) as partial
relief for the damages to the Investors by reason of any such delay in their
ability to sell the Registrable Securities (which remedy shall not be exclusive
of any other remedies available at law or in equity). The Company shall pay to
the Investors $2,000 each day (which amount shall be divided among the Investors
on a pro rata basis based on the number of shares of Common Stock purchased by
each Investor pursuant to the Securities Purchase Agreement) for a consecutive
fifteen (15) days (the "
Initial Penalty Period
") after the Filing Date and prior to the date the Registration Statement is
filed with the SEC pursuant to Section 2(a). For each thirty (30) day period (or
portion thereof) (each, a "
Subsequent Penalty Period
") (A) after the Initial Penalty Period and prior to the date the Registration
Statement is filed with the SEC pursuant to Section 2(a), and (B) after the
Registration Deadline and prior to the date the Registration Statement covering
all of the Registrable Securities is declared effective by the SEC, the Company
shall pay to each Investor an amount equal to the product of (i) the aggregate
purchase price of the Common Stock purchased by such Investor which cannot be
sold under Rule 144 during this time period (the "
Aggregate Share Price
"), multiplied by (ii) fifteen thousandths (.015); provided,
however
, that there shall be excluded from any Initial Penalty Period or Subsequent
Penalty Period any delays which are solely attributable to changes (other than
corrections of Company mistakes with respect to information previously provided
by the Investors) required by the Investors in the Registration Statement with
respect to information relating to the Investors, including, without limitation,
changes to the plan of distribution, and, provided further, in no event shall
the Company be required to pay such amounts with respect to
both
(A) and (B) above for the same period of time. (For example, if the Registration
Statement covering all of the Registrable Securities is not effective by fifteen
(15) days after the Registration Deadline, in addition to the $30,000 the
Company would pay during the Initial Penalty Period, if applicable, the Company
would pay $15,000 for each thirty (30) day period thereafter with respect to
each $1,000,000 of Aggregate Share Price until the Registration Statement
becomes effective.) Such amounts shall be paid in cash upon demand by the
Investors. Payments of cash pursuant hereto shall be made on the demand of the
Investors but in no event later than within five (5) days after the end of each
period that gives rise to such obligation, provided that, if any such period
extends for more than thirty (30) days, interim payments shall be made for each
such thirty (30) day period. 



Piggy-Back Registrations

. If at any time prior to the expiration of the Registration Period (as
hereinafter defined) and during a period in which the Registration Statement
required to be filed pursuant to Section 2(a) is not effective, the Company
shall file with the SEC a Registration Statement relating to an offering for its
own account or the account of others under the Securities Act of any of its
equity securities (other than the amendment of a registration statement now on
file or registration statements on solely with respect to shares of common stock
issued or issuable in connection with an equity credit line or similar vehicle,
registration statements on Form S-4 or Form S-8 or their then equivalents
relating to equity securities to be issued solely in connection with any
acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans), the Company shall
send to each Investor written notice of such filing and, if within fifteen (15)
days after the date of such notice, such Investor shall so request in writing,
the Company shall include in such Registration Statement all or any part of the
Registrable Securities such Investor requests to be registered, except that if,
in connection with any underwritten public offering, the managing underwriter(s)
thereof shall impose a limitation on the number of shares of Common Stock which
may be included in the Registration Statement because, in such underwriter(s)'
judgment, marketing or other factors dictate such limitation is necessary to
facilitate public distribution, then the Company shall be obligated to include
in such Registration Statement only such limited portion of the Registrable
Securities with respect to which such Investor has requested inclusion hereunder
as the underwriter shall permit. Any exclusion of Registrable Securities shall
be made pro rata among the Investors seeking to include Registrable Securities,
in proportion to the number of Registrable Securities sought to be included by
such Investors;
provided
,
however
, that the Company shall not exclude any Registrable Securities unless the
Company has first excluded all outstanding securities, the holders of which are
not contractually entitled to inclusion of such securities in such Registration
Statement or are not contractually entitled to pro rata inclusion with the
Registrable Securities; and
provided
,
further
,
however
, that, after giving effect to the immediately preceding proviso, any exclusion
of Registrable Securities shall be made pro rata with holders of other
securities having the contractual right to include such securities in the
Registration Statement other than holders of securities contractually entitled
to inclusion of their securities in such Registration Statement by reason of
demand registration rights. Notwithstanding the foregoing, no such reduction
shall reduce the amount of Registrable Securities included in the registration
below twenty-five (25%) of the total amount of securities included in such
registration. No right to registration of Registrable Securities under this
Section 2(d) shall be construed to limit any registration required under Section
2(a) hereof. If an offering in connection with which an Investor is entitled to
registration under this Section 2(d) is an underwritten offering, then each
Investor whose Registrable Securities are included in such Registration
Statement shall, unless otherwise agreed by the Company, offer and sell such
Registrable Securities in an underwritten offering using the same underwriter or
underwriters and, subject to the provisions of this Agreement, on the same terms
and conditions as other shares of Common Stock included in such underwritten
offering. Notwithstanding anything to the contrary contained herein, the
Investors' rights set forth in this Section 2(d) shall not apply with respect to
any registration statement filed pursuant to that certain Registration Rights
Agreement, dated May 7, 1999, by and between the Company and Abbott
Laboratories.



Eligibility for Form S-3

. The Company represents and warrants that it meets the requirements for the use
of Form S-3 for registration of the sale by the Initial Investors and any other
Investor of the Registrable Securities and the Company shall file all reports
required to be filed by the Company with the SEC in a timely manner so as to
thereafter maintain such eligibility for the use of Form S-3.



Rule 416; Notice of Registration Trigger Date

. The Company and the Investors each acknowledge that an indeterminate number of
Registrable Securities shall be registered pursuant to Rule 416 under the
Securities Act so as to include in such Registration Statement any and all
Registrable Securities which may become issuable to prevent dilution resulting
from stock splits, stock dividends or similar transactions (collectively, the "
Rule 416 Securities
"). In this regard, the Company agrees to take all steps necessary to ensure
that all Rule 416 Securities are registered pursuant to Rule 416 under the
Securities Act in the Registration Statement and, absent guidance from the SEC
or other definitive authority to the contrary, the Company shall affirmatively
support and not take any action adverse to the position that the Registration
Statements filed hereunder cover all of the Rule 416 Securities. If the Company
determines that the Registration Statement(s) filed hereunder do not cover all
of the Rule 416 Securities, the Company shall immediately provide to each
Investor written notice (a "
Rule 416 Notice
") setting forth the basis for the Company's position and the authority
therefor. In the event that a Registration Trigger Date (as defined below)
occurs, the Company shall provide each Investor written notice of such
Registration Trigger Date within three (3) business days thereafter. 



Delay Period

. If, at any time prior to the expiration of the Registration Period (as defined
below), in the good faith reasonable judgment of the Company's Board of
Directors, the disposition of Registrable Securities would require the premature
disclosure of material non-public information which may reasonably be expected
to have an adverse effect on the Company, then the Company shall not be required
to maintain the effectiveness of or amend or supplement the Registration
Statement for a period (a "
Disclosure Delay Period
") expiring upon the earlier to occur of (i) the date on which such material
information is disclosed to the public or ceases to be material or (ii) up to
ten (10) trading days after the date on which the Company provides a notice to
the Investors under Section 3(f) hereof stating that the failure to disclose
such non-public information causes the prospectus included in the Registration
Statement, as then in effect, to include an untrue statement of a material fact
or to omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading (each, a "
Disclosure Delay Period Notice
"). For the avoidance of doubt, in no event shall a Disclosure Delay Period
exceed ten (10) trading days. The Company will give prompt written notice, in
the manner prescribed by Section 11 hereof, to the Investors of each Disclosure
Delay Period. If practicable, such notice shall estimate the duration of such
Disclosure Delay Period. Each Investor agrees that, upon receipt of a Disclosure
Delay Period Notice prior to Investor's disposition of all such Registrable
Securities, Investor will forthwith discontinue disposition of such Registrable
Securities pursuant to the Registration Statement, and will not deliver any
prospectus forming a part thereof in connection with any sale of such
Registrable Securities until the expiration of such Disclosure Delay Period. In
addition, the provisions of Section 2(c) hereof shall not apply to the
Disclosure Delay Periods. Notwithstanding anything in this Section 2 to the
contrary, the Company shall not deliver more than two (2) Disclosure Delay
Period Notices in any three hundred sixty five (365) day period.



OBLIGATIONS OF THE COMPANY

.



In connection with the registration of the Registrable Securities, the Company
shall have the following obligations:

The Company shall prepare and file with the SEC the Registration Statement
required by Section 2(a) (but in no event later than the Filing Date), and cause
such Registration Statement relating to Registrable Securities to become
effective as soon as practicable after such filing but in no event later than
the Registration Deadline), and keep such Registration Statement effective
pursuant to Rule 415 at all times until such date as is the earlier of (i) the
date on which all of the Registrable Securities have been sold and (ii) the date
on which all of the Registrable Securities (in the reasonable opinion of counsel
to the Initial Investors, which shall be sought upon the reasonable request of
the Company) may be immediately sold to the public without registration or
restriction pursuant to Rule 144(k) under the Securities Act or any successor
provision (the "Registration Period"), which Registration Statement (including
any amendments or supplements thereto and prospectuses contained therein and all
documents incorporated by reference therein) shall not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein, or necessary to make the statements therein not misleading, and
(iii) shall comply in all material respects with the requirements of the
Securities Act and the rules and regulations of the SEC promulgated thereunder.
The financial statements of the Company included in the Registration Statement
or incorporated by reference therein will comply as to form in all material
respects with the applicable accounting requirements and the published rules and
regulations of the SEC applicable with respect thereto. Such financial
statements will be prepared in accordance with U.S. generally accepted
accounting principles, consistently applied, during the periods involved (except
(i) as may be otherwise indicated in such financial statements or the notes
thereto, or (ii) in the case of unaudited interim statements, to the extent they
may not include footnotes or may be condensed on summary statements and fairly
present in all material respects the consolidated financial position of the
Company and its consolidated subsidiaries as of the dates thereof and the
consolidated results of their operations and cash flows for the periods then
ended (subject, in the case of unaudited statements, to immaterial year-end
adjustments).

The Company shall prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to the Registration Statement and the
prospectus used in connection with the Registration Statement as may be
necessary to keep the Registration Statement effective at all times during the
Registration Period, and, during such period, comply with the provisions of the
Securities Act with respect to the disposition of all Registrable Securities of
the Company covered by the Registration Statement until the earlier of (i) such
time as all of such Registrable Securities have been disposed of in accordance
with the intended methods of disposition by the seller or sellers thereof as set
forth in the Registration Statement or (ii) the expiration of the Registration
Period.

The Company shall furnish to each Investor whose Registrable Securities are
included in the Registration Statement and its legal counsel (i) promptly after
the same is prepared and publicly distributed, filed with the SEC, or received
by the Company, one copy of the Registration Statement and any amendment
thereto, each preliminary prospectus and prospectus and each amendment or
supplement thereto, and, in the case of the Registration Statement referred to
in Section 2(a), each letter written by or on behalf of the Company to the SEC
or the staff of the SEC (including, without limitation, any request to
accelerate the effectiveness of the Registration Statement or amendment
thereto), and each item of correspondence from the SEC or the staff of the SEC,
in each case relating to the Registration Statement (other than any portion, if
any, thereof which contains information for which the Company has sought
confidential treatment), (ii) on the date of effectiveness of the Registration
Statement or any amendment thereto, a notice stating that the Registration
Statement or amendment has been declared effective, and (iii) such number of
copies of a prospectus, including a preliminary prospectus, and all amendments
and supplements thereto and such other documents as such Investor may reasonably
request in order to facilitate the disposition of the Registrable Securities
owned by such Investor.

The Company shall use reasonable commercial efforts to (i) register and qualify
the Registrable Securities covered by the Registration Statement under such
other securities or "blue sky" laws of such jurisdictions in the United States
as each Investor who holds Registrable Securities being offered reasonably
requests, (ii) prepare and file in those jurisdictions such amendments
(including post-effective amendments) and supplements to such registrations and
qualifications as may be necessary to maintain the effectiveness thereof during
the Registration Period, (iii) take such other actions as may be necessary to
maintain such registrations and qualifications in effect at all times during the
Registration Period, and (iv) take all other actions reasonably necessary or
advisable to qualify the Registrable Securities for sale in such jurisdictions;
provided, however, that the Company shall not be required in connection
therewith or as a condition thereto to (a) qualify to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 3(d), (b) subject itself to general taxation in any such jurisdiction,
(c) file a general consent to service of process in any such jurisdiction, (d)
provide any undertakings that cause the Company undue expense or burden, or (e)
make any change in its charter or bylaws, which in each case the Board of
Directors of the Company determines to be contrary to the best interests of the
Company and its stockholders.

In the event the Investors who hold a majority in interest of the Registrable
Securities being offered in an offering select underwriters for the offering,
the Company shall enter into and perform its obligations under an underwriting
agreement, in usual and customary form, including, without limitation, customary
indemnification and contribution obligations, with the underwriters of such
offering.

As promptly as practicable after becoming aware of such event, the Company shall
notify each Investor by telephone and facsimile of the happening of any event,
of which the Company has knowledge, as a result of which the prospectus included
in the Registration Statement, as then in effect, includes an untrue statement
of a material fact or omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, and, use
commercially reasonable efforts promptly to prepare a supplement or amendment to
the Registration Statement to correct such untrue statement or omission, and
deliver such number of copies of such supplement or amendment to each Investor
as such Investor may reasonably request.

The Company shall use commercially reasonable efforts (i) to prevent the
issuance of any stop order or other suspension of effectiveness of a
Registration Statement, and, if such an order is issued, to obtain the
withdrawal of such order at the earliest practicable moment (including in each
case by amending or supplementing such Registration Statement) and (ii) to
notify each Investor who holds Registrable Securities being sold (or, in the
event of an underwritten offering, the managing underwriters) of the issuance of
such order and the resolution thereof (and if such Registration Statement is
supplemented or amended, deliver such number of copies of such supplement or
amendment to each Investor as such Investor may reasonably request). 

The Company shall permit a single firm of counsel designated by the Initial
Investors to review the Registration Statement and all amendments and
supplements thereto a reasonable period of time prior to its filing with the
SEC, and not file any document in a form to which such counsel reasonably
objects.

The Company shall make generally available to its security holders as soon as
practical, but not later than ninety (90) days after the close of the period
covered thereby, an earnings statement (in form complying with the provisions of
Rule 158 under the Securities Act) covering a twelve-month period beginning not
later than the first day of the Company's fiscal quarter next following the
effective date of the Registration Statement.

At the request of any Investor in the case of an underwritten public offering,
the Company shall furnish, on the date of effectiveness of the Registration
Statement (i) an opinion, dated as of such date, from counsel representing the
Company addressed to the Investors and in form, scope and substance as is
customarily given in an underwritten public offering and (ii) a letter, dated
such date, from the Company's independent certified public accountants in form
and substance as is customarily given by independent certified public
accountants to underwriters in an underwritten public offering, addressed to the
underwriters, if any, and the Investors.

The Company shall make available for inspection by (i) any Investor, (ii) any
underwriter participating in any disposition pursuant to the Registration
Statement, (iii) one firm of attorneys and one firm of accountants or other
agents retained by the Investors, and (iv) one firm of attorneys retained by all
such underwriters (collectively, the "Inspectors") all pertinent financial and
other records, and pertinent corporate documents and properties of the Company
(collectively, the "Records"), as shall be reasonably deemed necessary by each
Inspector to enable each Inspector to exercise its due diligence responsibility,
and cause the Company's officers, directors and employees to supply all
information which any Inspector may reasonably request for purposes of such due
diligence; provided, however, that each Inspector shall hold in confidence and
shall not make any disclosure (except to an Investor) of any Record or other
information which the Company determines in good faith to be confidential, and
of which determination the Inspectors are so notified, unless (a) the disclosure
of such Records is necessary to avoid or correct a misstatement or omission in
any Registration Statement (a final determination of which shall be based upon
an opinion of outside counsel to the Company), (b) the release of such Records
is ordered pursuant to a subpoena or other order from a court or government body
of competent jurisdiction, or (c) the information in such Records has been made
generally available to the public other than by disclosure in violation of this
or any other agreement. The Company shall not be required to disclose any
confidential information in such Records to any Inspector until and unless such
Inspector shall have entered into confidentiality agreements (in form and
substance satisfactory to the Company) with the Company with respect thereto,
substantially in the form of this Section 3(k). Each Investor agrees that it
shall, upon learning that disclosure of such Records is sought in or by a court
or governmental body of competent jurisdiction or through other means, give
prompt notice to the Company and allow the Company, at its expense, to undertake
appropriate action to prevent disclosure of, or to obtain a protective order
for, the Records deemed confidential. Nothing herein shall be deemed to limit
the Investors' ability to sell Registrable Securities in a manner which is
otherwise consistent with applicable laws and regulations. 

The Company shall hold in confidence and not make any disclosure of information
concerning an Investor provided to the Company which was clearly indicated in
writing as "confidential" at the time of its delivery unless (i) disclosure of
such information is necessary to comply with federal or state securities laws,
(ii) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement, (iii) the release of
such information is ordered pursuant to a subpoena or other order from a court
or governmental body of competent jurisdiction, (iv) such information has been
made generally available to the public other than by disclosure in violation of
this or any other agreement, or (v) such Investor consents to the form and
content of any such disclosure. The Company agrees that it shall, upon learning
that disclosure of such information concerning an Investor is sought in or by a
court or governmental body of competent jurisdiction or through other means,
give prompt notice to such Investor prior to making such disclosure, and allow
the Investor, at its expense, to undertake appropriate action to prevent
disclosure of, or to obtain a protective order for, such information.

The Company shall use commercially reasonable efforts to promptly either (i)
cause all of the Registrable Securities covered by the Registration Statement to
be listed on the NNM, NYSE or the AMEX or another national securities exchange
and on each additional national securities exchange on which securities of the
same class or series issued by the Company are then listed, if any, if the
listing of such Registrable Securities is then permitted under the rules of such
exchange, or (ii) secure the designation and quotation of all of the Registrable
Securities covered by the Registration Statement on the NNM or SmallCap and,
without limiting the generality of the foregoing, to arrange for or maintain at
least two market makers to register with the National Association of Securities
Dealers, Inc. ("NASD") as such with respect to such Registrable Securities.

The Company shall provide a transfer agent and registrar, which may be a single
entity, for the Registrable Securities not later than the effective date of the
Registration Statement.

The Company shall cooperate with the Investors who hold Registrable Securities
being offered and the managing underwriter or underwriters, if any, to
facilitate the timely preparation and delivery of certificates (not bearing any
restrictive legends) representing Registrable Securities to be offered pursuant
to the Registration Statement and enable such certificates to be in such
denominations or amounts, as the case may be, as the managing underwriter or
underwriters, if any, or the Investors may reasonably request and registered in
such names as the managing underwriter or underwriters, if any, or the Investors
may request, and, within three (3) business days after the Registration
Statement which includes Registrable Securities is ordered effective by the SEC,
the Company shall deliver, and shall cause legal counsel selected by the Company
to deliver, to the transfer agent for the Registrable Securities (with copies to
the Investors whose Registrable Securities are included in such Registration
Statement), an opinion of such counsel in the form attached hereto as Exhibit 1.

At the request of any Investor, the Company shall prepare and file with the SEC
such amendments (including post-effective amendments) and supplements to a
Registration Statement and the prospectus used in connection with such
Registration Statement as may be necessary in order to change the plan of
distribution set forth in such Registration Statement.

The Company shall comply with all applicable laws related to a Registration
Statement and offering and sale of securities and all applicable rules and
regulations of governmental authorities in connection therewith (including,
without limitation, the Securities Act and the Securities Exchange Act of 1934,
as amended, and the rules and regulations promulgated by the SEC.)

From and after the date of this Agreement, the Company shall not, and shall not
agree to, allow the holders of any securities of the Company to include any of
their securities which are not Registrable Securities in the Registration
Statement under Section 2(a) hereof or any amendment or supplement thereto under
Section 3(b) hereof without the consent of the holders of a majority in interest
of the Registrable Securities.

OBLIGATIONS OF THE INVESTORS

.



In connection with the registration of the Registrable Securities, the Investors
shall have the following obligations:

It shall be a condition precedent to the obligations of the Company to complete
the registration pursuant to this Agreement with respect to the Registrable
Securities of a particular Investor that such Investor shall furnish to the
Company such information regarding itself, the Registrable Securities held by it
and the intended method of disposition of the Registrable Securities held by it
as shall be reasonably required to effect the registration of such Registrable
Securities and shall execute such documents in connection with such registration
as the Company may reasonably request. At least five trading days prior to the
first anticipated filing date of the Registration Statement, the Company shall
notify each Investor of the information the Company requires from each such
Investor. 

Each Investor, by such Investor's acceptance of the Registrable Securities,
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of the Registration Statement
hereunder, unless such Investor has notified the Company in writing of such
Investor's election to exclude all of such Investor's Registrable Securities
from such Registration Statement.

In the event Investors holding a majority in interest of the Registrable
Securities being offered determine to engage the services of an underwriter,
each Investor agrees to enter into and perform such Investor's obligations under
an underwriting agreement, in usual and customary form, including, without
limitation, customary indemnification and contribution obligations, with the
underwriter(s) of such offering and the Company and take such other actions as
are reasonably required in order to expedite or facilitate the disposition of
the Registrable Securities, unless such Investor has notified the Company in
writing of such Investor's election not to participate in such underwritten
distribution.

Each Investor agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Sections 3(f) or 3(g), such
Investor will immediately discontinue disposition of Registrable Securities
pursuant to the Registration Statement covering such Registrable Securities
until such Investor's receipt of the copies of the supplemented or amended
prospectus contemplated by Sections 3(f) or 3(g) and, if so directed by the
Company, such Investor shall deliver to the Company (at the expense of the
Company) or destroy (and deliver to the Company a certificate of destruction)
all copies in such Investor's possession, of the prospectus covering such
Registrable Securities current at the time of receipt of such notice.

No Investor may participate in any underwritten distribution hereunder unless
such Investor (i) agrees to sell such Investor's Registrable Securities on the
basis provided in any underwriting arrangements in usual and customary form
entered into by the Company, (ii) completes and executes all questionnaires,
powers of attorney, indemnities, underwriting agreements and other documents
reasonably required under the terms of such underwriting arrangements, (iii)
agrees to pay its pro rata share of all underwriting discounts and commissions
and any expenses in excess of those payable by the Company pursuant to Section 5
below, and (iv) complies with all applicable laws in connection therewith.
Notwithstanding anything in this Section 4(e) to the contrary, this Section 4(e)
is not intended to limit an Investor's rights under Sections 2(a) or 3(b)
hereof.

EXPENSES OF REGISTRATION

. All reasonable expenses incurred by the Company or the Investors in connection
with registrations, filings or qualifications pursuant to Sections 2 and 3
above, including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, the fees and disbursements of
counsel for the Company and the reasonably incurred fees and disbursements of
one counsel selected by the Investors (not to exceed $7,500) shall be borne by
the Company. In addition, the Company shall pay all of the Investors' costs and
expenses (including legal fees) incurred in connection with the enforcement of
the rights of the Investors hereunder.



INDEMNIFICATION

. In the event any Registrable Securities are included in a Registration
Statement under this Agreement:



To the extent permitted by law, the Company will indemnify, hold harmless and
defend (i) each Investor who holds such Registrable Securities, and (ii) the
directors, officers, partners, members, employees and agents of such Investor
and each person who controls any Investor within the meaning of Section 15 of
the Securities Act or Section 20 of the Securities Exchange Act of 1934, as
amended (the "Exchange Act"), if any, (each, an "Indemnified Person"), against
any joint or several losses, claims, damages, liabilities or expenses
(collectively, together with actions, proceedings or inquiries by any regulatory
or self-regulatory organization, whether commenced or threatened, in respect
thereof, "Claims") to which any of them may become subject insofar as such
Claims arise out of or are based upon: (i) any untrue statement or alleged
untrue statement of a material fact in a Registration Statement or the omission
or alleged omission to state therein a material fact required to be stated or
necessary to make the statements therein not misleading, (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary prospectus if used prior to the effective date of such Registration
Statement, or contained in the final prospectus (as amended or supplemented, if
the Company files any amendment thereof or supplement thereto with the SEC) or
the omission or alleged omission to state therein any material fact necessary to
make the statements made therein, in light of the circumstances under which the
statements therein were made, not misleading, or (iii) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any other law,
including, without limitation, any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities (the matters in the foregoing clauses (i) through (iii) being,
collectively, "Violations"). Subject to the restrictions set forth in Section
6(c) with respect to the number of legal counsel, the Company shall reimburse
the Investors and each other Indemnified Person, promptly as such expenses are
incurred and are due and payable, for any reasonable legal fees or other
reasonable expenses incurred by them in connection with investigating or
defending any such Claim. Notwithstanding anything to the contrary contained
herein, the indemnification agreement contained in this Section 6(a): (i) shall
not apply to a Claim arising out of or based upon a Violation which occurs in
reliance upon and in conformity with information furnished in writing to the
Company by such Indemnified Person expressly for use in the Registration
Statement or any such amendment thereof or supplement thereto; (ii) shall not
apply to amounts paid in settlement of any Claim if such settlement is effected
without the prior written consent of the Company, which consent shall not be
unreasonably withheld; and (iii) with respect to any preliminary prospectus,
shall not inure to the benefit of any Indemnified Person if the untrue statement
or omission of material fact contained in the preliminary prospectus was
corrected on a timely basis in the prospectus, as then amended or supplemented,
if such corrected prospectus was timely made available by the Company pursuant
to Section 3(c) hereof, and the Indemnified Person was promptly advised in
writing not to use the incorrect prospectus prior to the use giving rise to a
Violation and such Indemnified Person, notwithstanding such advice, used it.
Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of the Indemnified Person and shall survive
the transfer of the Registrable Securities by the Investors pursuant to Section
9 hereof.

In connection with any Registration Statement in which an Investor is
participating, each such Investor agrees severally and not jointly to indemnify,
hold harmless and defend, to the same extent and in the same manner set forth in
Section 6(a), the Company, each of its directors, each of its officers who signs
the Registration Statement, its employees, agents and each person, if any, who
controls the Company within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, and any other stockholder selling securities
pursuant to the Registration Statement or any of its directors or officers or
any person who controls such stockholder within the meaning of the Securities
Act or the Exchange Act (collectively and together with an Indemnified Person,
an "Indemnified Party"), against any Claim to which any of them may become
subject, under the Securities Act, the Exchange Act or otherwise, insofar as
such Claim arises out of or is based upon any Violation, in each case to the
extent (and only to the extent) that such Violation occurs in reliance upon and
in conformity with written information furnished to the Company by such Investor
expressly for use in connection with such Registration Statement; and subject to
Section 6(c) such Investor will reimburse any legal or other expenses (promptly
as such expenses are incurred and are due and payable) reasonably incurred by
them in connection with investigating or defending any such Claim; provided,
however, that the indemnity agreement contained in this Section 6(b) shall not
apply to amounts paid in settlement of any Claim if such settlement is effected
without the prior written consent of such Investor, which consent shall not be
unreasonably withheld; provided, further, however, that the Investor shall be
liable under this Agreement (including this Section 6(b) and Section 7) for only
that amount as does not exceed the net proceeds actually received by such
Investor as a result of the sale of Registrable Securities pursuant to such
Registration Statement. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Indemnified Party
and shall survive the transfer of the Registrable Securities by the Investors
pursuant to Section 9 hereof. Notwithstanding anything to the contrary contained
herein, the indemnification agreement contained in this Section 6(b) with
respect to any preliminary prospectus shall not inure to the benefit of any
Indemnified Party if the untrue statement or omission of material fact contained
in the preliminary prospectus was corrected on a timely basis in the prospectus,
as then amended or supplemented.

Promptly after receipt by an Indemnified Person or Indemnified Party under this
Section 6 of notice of the commencement of any action (including any
governmental action), such Indemnified Person or Indemnified Party shall, if a
Claim in respect thereof is to made against any indemnifying party under this
Section 6, deliver to the indemnifying party a written notice of the
commencement thereof, and the indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires, jointly
with any other indemnifying party similarly noticed, to assume control of the
defense thereof with counsel mutually satisfactory to the indemnifying party and
the Indemnified Person or the Indemnified Party, as the case may be; provided,
however, that such indemnifying party shall not be entitled to assume such
defense and an Indemnified Person or Indemnified Party shall have the right to
retain its own counsel with the fees and expenses to be paid by the indemnifying
party, if, in the reasonable opinion of counsel retained by the indemnifying
party, the representation by such counsel of the Indemnified Person or
Indemnified Party and the indemnifying party would be inappropriate due to
actual or potential conflicts of interest between such Indemnified Person or
Indemnified Party and any other party represented by such counsel in such
proceeding or the actual or potential defendants in, or targets of, any such
action include both the Indemnified Person or the Indemnified Party and the
indemnifying party and any such Indemnified Person or Indemnified Party
reasonably determines that there may be legal defenses available to such
Indemnified Person or Indemnified Party which are in conflict with those
available to such indemnifying party. The indemnifying party shall pay for only
one separate legal counsel for the Indemnified Person or the Indemnified
Parties, as applicable, and such legal counsel shall be selected by Investors
holding a majority-in-interest of the Registrable Securities included in the
Registration Statement to which the Claim relates (with the approval of the
Initial Investor if it holds Registrable Securities included in such
Registration Statement), if the Investors are entitled to indemnification
hereunder, or by the Company, if the Company is entitled to indemnification
hereunder, as applicable. The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Indemnified Person or Indemnified Party under this Section 6, except to the
extent that the indemnifying party is actually prejudiced in its ability to
defend such action. The indemnification required by this Section 6 shall be made
by periodic payments of the amount thereof during the course of the
investigation or defense, as such expense, loss, damage or liability is incurred
and is due and payable.

CONTRIBUTION

. To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by law as is appropriate to reflect the
relative fault of the indemnifying party, on the one hand, and the Indemnified
Person or Indemnified Party, as the case may be, on the other hand, with respect
to the Violation giving rise to the applicable Claim;
provided
,
however
, that (i) no contribution shall be made under circumstances where the maker
would not have been liable for indemnification under the fault standards set
forth in Section 6, (ii) no person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any seller of Registrable Securities who was not guilty of
such fraudulent misrepresentation, and (iii) contribution (together with any
indemnification or other obligations under this Agreement) by any seller of
Registrable Securities shall be limited in amount to the net amount of proceeds
received by such seller from the sale of such Registrable Securities.



REPORTS UNDER THE EXCHANGE ACT

. With a view to making available to the Investors the benefits of Rule 144
promulgated under the Securities Act or any other similar rule or regulation of
the SEC that may at any time permit the Investors to sell securities of the
Company to the public without registration ("
Rule 144
"), the Company agrees to:



file with the SEC in a timely manner and make and keep available all reports and
other documents required of the Company under the Securities Act and the
Exchange Act so long as the Company remains subject to such requirements (it
being understood that nothing herein shall limit the Company's obligations under
Section 4(c) of the Securities Purchase Agreement) and the filing and
availability of such reports and other documents is required for the applicable
provisions of Rule 144; and

furnish to each Investor so long as such Investor owns Shares or Registrable
Securities, promptly upon request, (i) a written statement by the Company that
it has complied with the reporting requirements of Rule 144, the Securities Act
and the Exchange Act, (ii) a copy of the most recent annual or quarterly report
of the Company and such other reports and documents so filed by the Company, and
(iii) such other information as may be reasonably requested to permit the
Investors to sell such securities under Rule 144 without registration.

ASSIGNMENT OF REGISTRATION RIGHTS

. The rights of the Investors hereunder, including the right to have the Company
register Registrable Securities pursuant to this Agreement, shall be
automatically assignable by each Investor to any transferee of 100,000 or more
of the Shares (as adjusted for any stock split, stock dividend,
recapitalization, reorganization or otherwise) the Registrable Securities, or
any assignee of the Securities Purchase Agreement if: (i) the Investor agrees in
writing with the transferee or assignee to assign such rights, and a copy of
such agreement is furnished to the Company after such assignment, (ii) the
Company is furnished with written notice of (a) the name and address of such
transferee or assignee, and (b) the securities with respect to which such
registration rights are being transferred or assigned, (iii) following such
transfer or assignment, the further disposition of such securities by the
transferee or assignee is restricted under the Securities Act and applicable
state securities laws, (iv) the transferee or assignee agrees in writing for the
benefit of the Company to be bound by all of the provisions contained herein,
and (v) such transfer shall have been made in accordance with the applicable
requirements of the Securities Purchase Agreement. In addition, and
notwithstanding anything to the contrary contained in this Agreement, the Shares
may be pledged, and all rights of the Investors under this Agreement or any
other agreement or document related to the transactions contemplated hereby may
be assigned, without further consent of the Company, to a bona fide pledgee in
connection with an Investor's margin or brokerage account.



AMENDMENT OF REGISTRATION RIGHTS

. Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with written consent of the Company and Investors who hold
a majority in interest of the Registrable Securities or, in the case of a
waiver, with the written consent of the party charged with the enforcement of
any such provision;
provided
,
however
, that no consideration shall be paid to an Investor by the Company in
connection with an amendment hereto unless each Investor similarly affected by
such amendment receives a pro-rata amount of consideration from the Company.
Unless an Investor otherwise agrees, each amendment hereto must similarly affect
each Investor. Any amendment or waiver effected in accordance with this Section
10 shall be binding upon each Investor and the Company.



MISCELLANEOUS.

A person or entity is deemed to be a holder of Registrable Securities whenever
such person or entity owns of record such Registrable Securities. If the Company
receives conflicting instructions, notices or elections from two or more persons
or entities with respect to the same Registrable Securities, the Company shall
act upon the basis of instructions, notice or election received from the
registered owner of such Registrable Securities.

Any notices required or permitted to be given under the terms of this Agreement
shall be sent by certified or registered mail (return receipt requested) or
delivered personally or by courier or by confirmed telecopy, and shall be
effective five (5) days after being placed in the mail, if mailed, or upon
receipt or refusal of receipt, if delivered personally or by courier or
confirmed telecopy, in each case addressed to a party. The addresses for such
communications shall be:



If to the Company:

 

SangStat Medical Corporation
6300 Dumbarton Circle
Fremont, California  94555
Facsimile:  (510)-789-4493
Attn:  General Counsel







with a copy simultaneously transmitted by like means to:

 

Gray Cary Ware & Friedenrich
4365 Executive Drive, Suite 1600
San Diego, California  92121
Facsimile:  (858) 677-1477
Attn:  Paul B. Johnson, Esquire



and if to any Investor, at such address as such Investor shall have provided in
writing to the Company, or at such other address as each such party furnishes by
notice given in accordance with this Section 11(b).

Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware applicable to contracts made and to be performed in the
State of Delaware. The Company and each Investor irrevocably consents to the
jurisdiction of the United States federal courts and the state courts located in
the State of Delaware in any suit or proceeding based on or arising under this
Agreement and irrevocably agrees that all claims in respect of such suit or
proceeding may be determined in such courts. The Company and each Investor
irrevocably waives the defense of an inconvenient forum to the maintenance of
such suit or proceeding. The parties further agree that service of process upon
the other party, mailed by first class mail shall be deemed in every respect
effective service of process upon such party in any such suit or proceeding.
Nothing herein shall affect the parties' right to serve process in any other
manner permitted by law. Each party agrees that a final non-appealable judgment
in any such suit or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on such judgment or in any other lawful manner.

This Agreement and the Securities Purchase Agreement (including all schedules
and exhibits thereto) constitute the entire agreement among the parties hereto
with respect to the subject matter hereof and thereof. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein and therein. This Agreement and the Securities Purchase
Agreement supersede all prior agreements and understandings among the parties
hereto with respect to the subject matter hereof and thereof.

Subject to the requirements of Section 9 hereof, this Agreement shall inure to
the benefit of and be binding upon the successors and assigns of each of the
parties hereto.

The headings in this Agreement are for convenience of reference only and shall
not limit or otherwise affect the meaning hereof.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original but all of which shall constitute one and the same
agreement. This Agreement, once executed by a party, may be delivered to the
other party hereto by facsimile transmission of a copy of this Agreement bearing
the signature of the party so delivering this Agreement.

Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

All consents, approvals and other determinations to be made by the Investors
pursuant to this Agreement shall be made by the Investors holding a majority in
interest of the Registrable Securities held by all Investors.

The initial number of Registrable Securities included on any Registration
Statement and each increase to the number of Registrable Securities included
thereon shall be allocated pro rata among the Investors based on the number of
Registrable Securities held by each Investor at the time of such establishment
or increase, as the case may be. In the event an Investor shall sell or
otherwise transfer any of such holder's Registrable Securities, each transferee
shall be allocated a pro rata portion of the number of Registrable Securities
included on a Registration Statement for such transferor. Any shares of Common
Stock included on a Registration Statement and which remain allocated to any
person or entity which does not hold any Registrable Securities shall be
allocated to the remaining Investors pro rata based on the number of shares of
Registrable Securities then held by such Investors.

Each party to this Agreement has participated in the negotiation and drafting of
this Agreement. As such, the language used herein shall be deemed to be the
language chosen by the parties hereto to express their mutual intent, and no
rule of strict construction will be applied against any party to this Agreement.

For purposes of this Agreement, the term "business day" means any day other than
a Saturday or Sunday or a day on which banking institutions in the State of New
York are authorized or obligated by law, regulation or executive order to close,
and the term "trading day" means any day on which NASDAQ or, if the Common Stock
is not then traded on NASDAQ, the principal securities exchange or trading
market where the Common Stock is then listed or traded, is open for trading. 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.

SANGSTAT MEDICAL CORPORATION

By: /s/ Jean-Jacques Bienaimé

Name: Jean-Jacques Bienaimé

Its: Chairman, CEO & President

PURCHASERS:

NARRAGANSETT I, LP

 

By: /s/ Joseph L. Dowling III

Name: Joseph L. Dowling III

Its: Managing Member

NARRAGANSETT OFFSHORE, LTD.

 

By: /s/ Joseph L. Dowling III

Name: Joseph L. Dowling III

Its: Managing Member

ROYAL BANK OF CANADA

by its agent RBC Dominion Securities Corporation

 

By: /s/ Mark A. Standish

Name: Mark A. Standish

Its: Managing Director

 

By: /s/ Steven C. Miller

Name: Steven C. Miller

Its: Managing Director

S.A.C. CAPITAL ASSOCIATES, LLC

by S.A.C. Capital Advisors, LLC

By: /s/ Peter Nussbaum

Name: Peter Nussbaum

Its: General Counsel

SOCIÉTÉ GÉNÉRALE

 

 

 

By:______________________________

Name: Guillaume Pollet

Title: Managing Director




--------------------------------------------------------------------------------




[Date]

[Name and address

of transfer agent]

RE: SANGSTAT MEDICAL CORPORATION

Ladies and Gentlemen:

We are counsel to SangStat Medical Corporation, a corporation organized under
the laws of the State of Delaware (the "Company"), and we understand that [Name
of Investor] (the "Holder") has purchased from the Company shares of the
Company's Common Stock. Pursuant to a Registration Rights Agreement, dated as of
June     , 2001, by and among the Company and the signatories thereto (the
"Registration Rights Agreement"), the Company agreed with the Holder, among
other things, to register the Registrable Securities (as that term is defined in
the Registration Rights Agreement) under the Securities Act of 1933, as amended
(the "Securities Act"), upon the terms provided in the Registration Rights
Agreement. In connection with the Company's obligations under the Registration
Rights Agreement, on __________, 200_, the Company filed a Registration
Statement on Form S-___ (File No. 333- _____________) (the "Registration
Statement") with the Securities and Exchange Commission (the "SEC") relating to
the Registrable Securities, which names the Holder as a selling stockholder
thereunder. The Registration Statement was declared effective by the SEC on
_____________, 200_.

[Other customary introductory and scope of examination language to be inserted]

Based on the foregoing, we are of the opinion that the Registrable Securities
have been registered under the Securities Act.

[Other customary language to be included.]

Very truly yours,

 

 

cc: [Name of Investor]




--------------------------------------------------------------------------------


